IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY L. BRITT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4330

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed February 11, 2015.

Petition for Ineffective Assistance of Counsel.

Anthony L. Britt, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on

the merits.



PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.